                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

DERRICK ADRIAN JOHNSON,                            )
     #36454-177,                                   )
          Plaintiff,                               )
vs.                                                )    No. 3:18-CV-1376-B
                                                   )
UNITED STATES DEPARTMENT                           )
OF JUSTICE, et al.,                                )
           Defendants.                             )

                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

          After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court. By separate judgment the plaintiff’s claims will be dismissed with

prejudice as frivolous until the plaintiff satisfies the conditions in Heck v. Humphrey, 512 U.S. 477

(1994).

          SIGNED this 18th day of January, 2019.




                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE
